Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach a system for providing custom component compilation within a cloud- based content hub environment comprising an application interface adapted to receive commands, a content management system comprising at least a content database and a metadata database, the content database storing a plurality of content items, the metadata database storing a plurality metadata associated, respectively, with the plurality of content items, a website development kit having a connection to at least the content management system and a user interface, a web server comprising a website database, and a compiler, the compiler having access to a repository of compiler instructions; wherein an instruction to compile a website is received, the instruction indicating at least one content item of the plurality of content items stored at the content database, wherein a metadata of the plurality of metadata at the metadata database, the metadata being associated with the at least one content item,  is checked for an indication to compile an instance of the at least one content item statically or dynamically and wherein upon the metadata of the plurality of metadata being indicative to compile the instance of the at least one content item statically, and upon a compiler instruction being present in the repository, the compiler instruction being associated with a type of the at least one content item, the instance of the at least one content item is compiled statically in combination with all the elements in the claim.
Claims 8 and 15 are allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444